Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) Claims 1-8;
B) Claims 23-28 and 30-31;
C) Claims 87-92;
D) Claims 94 and 97; and 
E) Claim 101.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  None.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a catheter package with a hinged cap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hannon et al. (2017/0173300 or WO 2015/075841.  Each prior art reference discloses a tubular catheter package with a hinged cap as generally shared by all species. 

During a telephone conversation with Nicole Creggan on August 2, 2022, a provisional election was made without traverse to prosecute the invention of claims 94 and 97.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8, 23-28 and 30-31, 87-92 and 101 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (8,579,115). Claims 94 and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stopek et al. (8,069,980). Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson et al. (6,726,649). Each discloses a medical device package comprising a container (20; defining 15; 100; respectively) having an open end (at and including 22; open end of the container defining 15; at and including 102) for receiving a medical device, the open end defining an outer contour, a cap (40; 25; 120) engageable with the open end of the container and movable between an open position (Figure 2; Figure 2; Figure 2), wherein access is provided to the open end of the container, and a closed position (Figure 1; Figure 1; Figure 1), wherein the cap prevents access to the open end of the container, the cap having an outer contour which matches the outer contour of the container to provide a continuous outer surface of the package at the junction (when 22 is joined to 40; when the free ends of 25 and the container defining 15; when 102 is joined to 120) of the cap and container when the cap is in the closed position. 
As to claim 97, Stopek et al. further disclose a hinge (17) connected to the container and the cap, the hinge permitting selectable movement of the cap between the open position and the closed position. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Murphy et al. and Swenson et al. in view of Lampl (D139,383). Murphy et al. and Swenson et al. do not disclose a hinge connected between the container and the cap. However, Lampl discloses a hinge connected between a container and a cap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Murphy et al. and Swenson et al. with a hinge in the manner of Lampl as claimed, as such a modification would predictably provide ease of closure of the package and maintenance of the cap with the container. 

10.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG